Order entered July 2, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00596-CR

                                 STEVEN SPRIGGS, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-54549-P

                                            ORDER
       The Court GRANTS appellant’s June 28, 2013 motion to supplement the clerk’s record.

       We ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS from the

date of this order, either a supplemental clerk’s record that includes the FORVUS printout of the

current disposition of the aggravated robbery charge for which appellant was arrested on March

24, 2013 in DeSoto or written verification that the document is not on file with the clerk’s office.

       We ORDER the Clerk of the Court to send a copy of this order to Gary FitzSimmons,

Dallas County District Clerk.


                                                       /s/   DAVID EVANS
                                                             PRESIDING JUSTICE